 



Exhibit 10.1

AMENDMENT TO CREDIT AGREEMENT

     THIS AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) dated as of March 12,
2003, is by and between SIEMENS HEARING INSTRUMENTS, INC., a Delaware
corporation (“Lender”), with offices at 10 Constitution Avenue, Piscataway, New
Jersey 08855, and HearUSA, Inc. (formerly known as HEARX LTD.), a Delaware
corporation (“Borrower”), with offices at 1250 Northpoint Parkway, West Palm
Beach, Florida 33407.

Background

     A.     Lender and Borrower are parties to a Credit Agreement dated as of
December 7, 2001 (the “Credit Agreement”). Pursuant to the Credit Agreement,
Lender extended certain loans to the Borrower, in the total original principal
amount of $51,875,000, which were evidenced by certain promissory notes of equal
date therewith.

     B.     Borrower has requested that Lender amend the Credit Agreement by,
among other things, extending a Tranche E term loan facility in the principal
amount of $3,500,000.00, pursuant to a new Tranche E Note.

     C.     Lender has agreed to Borrower’s request, on the terms and conditions
set forth herein. In connection with the execution and delivery of the new
Tranche E Note and the simultaneous amendment of various other related documents
and agreements, the parties have agreed to modify, amend and affirm the Credit
Agreement as set forth in this Amendment.

     D.     All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

     NOW, THEREFORE, in consideration of the Background, which is incorporated
by this reference, other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, and the mutual promises and covenants
contained in this Amendment, the parties intending to be legally bound, agree as
follows:

     1.     Amendment of Credit Agreement.

          The parties agree that the Loan Agreement shall be amended and
modified as set forth below, effective as of the date hereof:



       a.     Amendment of Section 1.01.

     i.     Definitions of the following defined terms set forth in Section 1.01
of the Credit Agreement are hereby amended and restated in their entirety to
read:



  “Loan Documents” means, collectively, this Agreement, as amended, the Notes,
the Collateral Documents, as amended, and each certificate, agreement,
amendment, modification or document executed by Borrower or any other Person
(other than the Lender) and delivered to the Lender in connection with or
pursuant to any of the foregoing.

1



--------------------------------------------------------------------------------



 



Exhibit 10.1



  “Loans” means, collectively, the Tranche A Loan, the Tranche B Loans, the
Tranche C Loan, the Tranche D Loans and the Tranche E Loan.     “Maturity Date”
means the fifth anniversary of the Closing Date with respect to the Tranche A
Loan, the Tranche B Loans, the Tranche C Loan, and the Tranche D Loan; and the
fifth anniversary of the date the Tranche E Note is funded.     “Notes” means,
collectively, the Tranche A Note, the Tranche B Note, the Tranche C Note, the
Tranche D Note and the Tranche E Note.

     ii.     Section 1.01 shall be further amended to include the following
additional defined terms:



  “Tranche E Loan” has the meaning specified in Section 2.01(g).     “Tranche E
Loan Closing Date” means March 12, 2003, or such later date as the Tranche E
loan is funded.     “Tranche E Note” means the promissory note of the Borrower
dated March 12, 2003, payable to the order of the Lender in the aggregate
principal amount of $3,500,000.00.

                   b.     Amendment of Section 2.01. Section 2.01 of the Credit
Agreement is amended by adding the following:



  (g) Tranche E Loan. On and subject to the conditions contained in Article IV
of the Credit Agreement, on the Tranche E Loan Closing Date, the Lender agrees
to make a single term loan to the Borrower (the “Tranche E Loan”) in the
aggregate principal amount of $3,500,000, which will be evidenced by the Tranche
E Note. The Tranche E Loan may, at the Borrower’s option, be repaid pursuant to
Section 2.04 hereof.

                   c.     Amendment of Section 2.03. Section 2.03 of the Credit
Agreement is amended by adding the following:



  (e) Repayment of the Tranche E Loan. Beginning on the first day of the month
following the Tranche E Closing Date, Borrower, shall repay the Tranche E Loan
in monthly payments over a period of five years, with interest only during the
twelve calendar months immediately following the Tranche E Loan Closing Date at
the rate set forth in Section 2.06 (c) of this Agreement, and equal payments of
principal and interest thereafter, in accordance with the repayment schedule
attached hereto as Schedule 2.03(e), and made a part hereof.

                   d.     Amendment of Section 2.06. Section 2.06 of the Credit
Agreement is amended by adding the following:



         (c) The Borrower shall pay accrued interest on the unpaid principal
amount of the Trance E Loan from the date made until the principal amount
thereof shall be paid in full, at a rate per annum equal at all times to ten
percent (10%), payable as set forth in Section 2.03(e) hereof.

2



--------------------------------------------------------------------------------



 



Exhibit 10.1

     2.     Affirmation.

            Except as modified herein, the Credit Agreement and Loan Documents
shall remain in full force and effect.

     3.     Non-Waiver.



       Nothing contained herein and no action by Lender shall be deemed to
constitute a waiver of any Default (if any) under the Loan Documents.

     4.     Representations of Borrower.

            a.     Authority. Borrower has the authority to enter into and
perform its obligations under this Amendment. The execution, delivery and
performance of this Amendment have been duly authorized by all requisite action
of Borrower.

            b.     Enforceability. This Amendment constitutes the legal, valid
and binding obligations of Borrower and is enforceable against Borrower in
accordance with its terms.

            c.     No Conflict. The execution and delivery of this Amendment and
the performance of the transactions contemplated hereby by Borrower do not
conflict with or result in any violation of Borrower’s organizational documents
or any statute, rule or regulation applicable to or binding upon Borrower. The
execution, delivery and performance of this Amendment will not conflict with or
result in any violation of any provision of any agreement, contract, instrument,
order, writ, judgment, decree or other undertaking to which Borrower is a party
or is obligated or by which Borrower’s property is bound.

            d.     Authorization. The signatory executing this Amendment on
behalf of Borrower has been authorized by Borrower to so execute this Amendment
and the execution of this Amendment has been authorized by proper resolution of
Borrower.

            e.     Credit Agreement Representations. Borrower hereby reaffirms
all of its representations and warranties set forth in Article IV of the Credit
Agreement as of the date hereof.

     5.     General Provisions.

            a.     Reaffirmation of Indebtedness. Borrower hereby acknowledges
the Indebtedness due to Lender and represents and warrants to Lender that it has
no counterclaim, defenses or offsets to any of its obligations under the Credit
Agreement and Loan Documents. Borrower acknowledges that Lender has not by
virtue of this Amendment waived any right or remedy which it may possess by
virtue of any actions or defaults of Borrower in conjunction with its
obligations under the Loan Documents.

            b.     Entire Agreement. This Amendment together with amendments to
certain other Loan Documents delivered simultaneously herewith, if any, or
referred to herein, constitute the entire agreement of the parties with respect
to the subject matter hereof, and supersede all prior and contemporaneous
agreements, whether written or oral, except as otherwise provided herein.

            c.     Amendment. No provision of this Amendment may be waived or
changed orally, but only by instrument in writing, signed by the party against
whom enforcement of such change or waiver is sought.

            d.     Notices. All notices and other communications hereunder shall
be in writing and shall be effective when delivered personally or when mailed by
certified or registered mail (return receipt requested) addressed at the
addresses set forth hereinabove or to such other addresses as a party may
designate to the other in writing.

3



--------------------------------------------------------------------------------



 



Exhibit 10.1

            e.     Effective Date. This Amendment and the amendments provided
for herein shall take effect as of the date provided for herein or otherwise as
of the date of this Amendment set forth hereinabove.

            f.     Unenforceability. Any provision of this Amendment which is
prohibited or unenforceable shall be deemed severed from this Amendment without
invalidating the remaining provisions or affecting the validity or
enforceability of the remainder of this Amendment.

            g.     Counterpart Execution. This Amendment may be signed in any
number of counterparts with the same effect as if the signatures thereto were
upon the same instrument.

            h.     Headings. The Section headings contained herein are for
convenience of reference only and are not intended to define, limit or describe
the scope or intent of any provision of this Amendment.

            i.     Third Parties. None of the obligations hereunder of any party
shall inure to or be enforceable by any party other than a party of this
Amendment.

            j.     Binding Effect. This Amendment shall be binding upon, and
shall inure to the benefit of, the successors in interest and the permitted
assigns of the parties hereto.

            k.     Default. Except as expressly set forth herein, Lender hereby
specifically reserves all of its rights and remedies under the Credit Agreement
and Loan Documents. If Borrower fails to perform its obligations under this
Amendment, Borrower shall be in default hereunder and said default shall be a
Default under the Loan Documents.

            l.     Other Documents. Lender and Borrower agree to execute any and
all other documents and to take such other actions as may be necessary to carry
out the terms of this Amendment. All other documents shall be in a form and
content acceptable to Lender.

            m.     Release and Covenant Not to Sue. Borrower for itself, its
officers, directors, employees, affiliates, successors and assigns, and all
others claiming by or through them, hereby covenant that they will not bring,
commence, prosecute or maintain any suit, action or proceeding, either at law or
in equity, in any court of the United States or of any State thereof, arising up
to the date of this Amendment under or by virtue of the Loan Documents or with
respect to the Loans in any manner or arising out of any negotiations or
communications entertained in connection with this Amendment. The Borrower, for
itself, its officers, directors, employees, affiliates, successors and assigns,
and all others claiming by or through it, hereby fully and forever release and
discharge Lender, its officers, directors, agents and employees, affiliates,
predecessors in interest, successors and assigns, from any and all causes of
action, whether sounding in contract or in tort, or otherwise, and any and all
liability, accrued or unaccrued, known or unknown, fixed or contingent, on
account of any and all claims, demands, and causes of action for all losses,
damages, expenses or liabilities to Borrower, its officers, directors,
employees, affiliates, successors and assigns, and all others claiming by or
through them, arising up to the date of this Amendment out of the Loan Documents
or with respect to the Loans in any manner or arising out of any negotiations or
communications entertained in connection with this Amendment. The parties
acknowledge and agree that Borrower’s release and covenant not to sue contained
in this Section does not apply to claims, actions and causes of action arising
after the date of this Amendment.

            n.     Waiver of Trial by Jury. BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, WAIVES ANY RIGHT BORROWER MAY HAVE OR HEREAFTER
ACQUIRES TO A TRIAL BY JURY IN RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT. Borrower hereby certifies that neither
Lender nor any of its representatives, agents or counsel has represented,
expressly or otherwise, that Lender would not, in the

4



--------------------------------------------------------------------------------



 



Exhibit 10.1

event of any such suit, action or proceeding seek to enforce this waiver of
right to trial by jury. Borrower acknowledges that it has made this waiver
knowingly, voluntarily and intentionally.

            o.     Governing Law. This Amendment shall be governed by and
construed in accordance with New York law without regard to conflict of law
principles.

5



--------------------------------------------------------------------------------



 



Exhibit 10.1

     IN WITNESS WHEREOF, the parties hereto have executed or caused this
Amendment to be executed, all as of the day and year first above written.

  HearUSA, Inc.   By: /s/ Stephen Hansbrough
Name: Stephen Hansbrough
Title: Chief Executive Officer   Siemens Hearing Instruments, Inc.   By: /s/
John R. Krauter
Name: John R. Krauter
Title: Senior Vice President, CFO

6